Citation Nr: 1418245	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral macular degeneration and cataracts, to include as due to herbicide exposure ("eye disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified in November 2009 before a Veterans Law Judge in Washington, DC via a video conference hearing; a transcript is of record.  In February 2014, the Veteran was notified that the Veterans Law Judge who held his hearing in 2009 had since retired from the Board, and the letter offered the Veteran an opportunity to testify at another hearing.  He declined a new hearing in a March 2014 response.  

This claim was previously before the Board in January 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO.  It is apparent from the examination notes that the claims file was thoroughly reviewed and service, private and VA medical treatment notes and opinions were taken under consideration.  Thus, with no further action necessary to comply with the Board's remand directives the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; exposure to an herbicide agent, to include Agent Orange, is presumed.  

2.  An eye disability was not manifest in active service and any current macular degeneration and cataracts are not otherwise etiologically related to such active service, to include herbicide exposure. 
CONCLUSION OF LAW

An eye disability was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts service connection for an eye disability as directly related to in-service herbicide exposure, to include Agent Orange.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions.  38 C.F.R. § 3.309(e) (2013).


Military records show that the Veteran served in Vietnam and, therefore, is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (a)(6)(iii) (2013).  
However, presumptive service connection is not applicable to the Veteran's claim of service connection for his eye disability, as this disability is not one of the disabilities listed in 38 C.F.R. § 3.309(e) that qualifies for presumptive service connection.  See also 38 U.S.C.A. § 1116(a).  Furthermore, there is no competent evidence, to include a medical opinion or scientific medical evidence, linking the Veteran's eye disability to herbicide exposure.  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41,442, 41,449  and 57,586, 57,589 (1996) (the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

As the Veteran's claim of service connection for an eye disability as due to herbicide exposure fails, the Board will consider whether the evidence demonstrates that the Veteran's claimed disability is otherwise etiologically related to service.  See Combee, supra.  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for an eye disability must be denied.

Service treatment records show that upon induction it was noted the Veteran had a refractive error in the right eye that was corrected with glasses.  See May 1965 Report of Medical Examination.  The Veteran's vision in his right eye was 20/100.  Id.  At separation in April 1967, the Veteran underwent another examination and it was noted that he had a refractive error that was corrected with glasses.  His vision at separation remained 20/100 and the Veteran still wore glasses.  See April 1967 Report of Medical Examination.  In this regard, VA law states that congenital or developmental defects to include, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  

Post service medical records show that the Veteran began having significant trouble seeing in March 2004.  He complained to his private doctor of blurry vision while reading or looking at the speedometer.  See March 2004 Medical Treatment Notes from Dr. R.C.  In 2005, Dr. R.C. made a notation that the Veteran had his driver's license taken away and the Veteran complained that he was looking through fog.  See March 2005 Medical Treatment Notes from Dr. R.C.  In March 2005, Dr. R.S. sent the Veteran to a specialist to have his vision evaluated by a Dr. F.C.L.  Dr. F.C.L gave the following opinion regarding the Veteran's vision: the Veteran's vision at the time of the examination was 20/400 in each eye and the Veteran had macular atrophic problems caused by age related macular degeneration.  See March 2005 Treatment Opinion from Dr. F.C.L.  The Veteran continued to be treated by Dr. R.C. until March 2010.  The Veteran presented at the VA in March 2007 with a diagnosis of macular degeneration, was taking Ocuvite to help with the symptoms and was told to continue following up with Dr. R.C. 

The Veteran underwent a VA examination in May 2011.  Upon examination, the Veteran noted that his central vision was gone, that he only had peripheral vision, and he was no longer taking medication for his eye disability.  The examiner diagnosed the Veteran with macular degeneration and significant cataracts.  The examiner opined that it is not at least as likely as not that the Veteran's macular degeneration is causally linked to the Veteran exposure to herbicides in-service or in any other way related to the Veteran's active service.  Further, the examiner opined that it was not at least as likely as not that the Veteran's cataracts are causally linked to the Veteran's in-service exposure to herbicides or in any other way related to the Veteran's active military service.  Lastly, the examiner stated that the Veteran has typical age related cataracts, which are attributed to the normal aging process.  See May 2011 VA Examination.  

In September 2011, the Veteran underwent a VA contract examination by a medical board certified ophthalmologist who is qualified to review the Veteran's service and medical records and to give an opinion on the etiology of the Veteran's currently diagnosed bilateral macular degeneration and cataracts.  The examiner diagnosed the Veteran with bilateral geographic atrophy, secondary to age related macular degeneration and bilateral nuclear sclerosis cataracts.  The examiner also diagnosed the Veteran with age related cataracts.  The examiner opined that the geographic atrophy is not causally linked to the Veteran's in-service herbicide exposure or other active military service as the condition is age related and there are no studies linking herbicide exposure with age related macular degeneration.  Additionally, the cataracts are also age related and not causally linked to the Veteran's military service.   

In sum, there is no competent evidence included in the record to support the Veteran's assertion that his eye disability is etiologically related to service, to include herbicide exposure.  The lack of a diagnosis in service, the two negative medical opinions, as well as the absence of any medical records of a diagnosis or treatment for more than 36 years after service, is probative evidence against the claim for direct service connection.  Although the Veteran believes his eye disability is a result of exposure to Agent Orange, he is not competent to provide such an opinion, since it involves a complex medical question as to the etiology of internal disease processes.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an eye disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through letters dated April 2007 and May 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and presumptive basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Additionally, the Veteran testified at a hearing before the Board in November 2009.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.                    § 3.103(c)(2).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in January 2010 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in September 2011, which was adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for an eye disability, to include as due to herbicide exposure is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


